 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
                                                    ***
 8
     KYLE WILSON,                                    Case No. 3:18-cv-00160-HDM-CBC
 9
                                      Petitioner,
10          v.                                                      ORDER
11
     TIMOTHY FILSON,
12
                                  Respondents.
13

14

15          This is a habeas corpus proceeding under 28 U.S.C. § 2254. Respondents have
16   filed a motion to dismiss arguing that Ground one of petitioner Wilson’s habeas petition
17   (ECF No. 6) is moot. ECF No. 14.
18          In Ground One, Wilson alleges a violation of his constitutional right to effective
19   assistance of appellate counsel premised on appellate counsel’s failure to brief a double
20   jeopardy issue as ordered by the Nevada Supreme Court on November 14, 2014. In
21   Wilson’s state post-conviction proceeding, however, the state district court granted relief
22   on Wilson’s underlying double jeopardy claim. ECF No. 24-7. On appeal, the Nevada
23   Court of Appeals determined the same claim Wilson now raises as Ground One was
24   rendered moot by the lower court’s decision. ECF No. 24-22, p. 2-3.
25          This court concludes that Ground One is moot in this proceeding as well because
26   Wilson has already been granted all available relief for the claim. See United States v.
27

28
 1   Huguez-Ibarra, 954 F.2d 546, 553 (9 th Cir. 1992) (Appellant’s assertion that his

 2   conviction was based on an alleged violation of Brady v. Maryland, 373 U.S. 83 (1963)

 3   was moot due to reversal of Appellant’s conviction on other grounds). Alternatively, the

 4   claim is without merit because Wilson is not able meet the prejudice requirement for an

 5   ineffective assistance of counsel claim. See Strickland v. Washington, 466 U.S. 668,

 6   687 (1984) (To establish ineffective-assistance-of-counsel, a petitioner must

 7   demonstrate (1) that counsel’s performance was deficient, and (2) that counsel’s

 8   deficient performance prejudiced the defense.).

 9          IT IS THEREFORE ORDERED that respondents’ motion to dismiss (ECF No. 14)

10   is GRANTED. Ground One of the petition for writ of habeas corpus (ECF No. 6) is

11   DISMISSED for reasons discussed above.

12          IT IS FURTHER ORDERED that respondents shall have 45 days from the

13   date of this order to file their answer to the remaining claim in the petition (ECF No. 6).

14   In all other respects, the scheduling of this matter is governed by the scheduling order

15   entered June 6, 2018 (ECF No. 5).

16          IT IS FURTHER ORDERED that respondents’ motion for extension of time (ECF

17   No. 11) is GRANTED nunc pro tunc as of August 3, 2018.

18          DATED THIS 19th day of March, 2019.

19

20
                                                       UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                  2
